Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice to Applicant
	This communication is in response to the amendment filed 1/15/2021. Claims 1, 8, and 15 have been amended. Claims 1 and 6-19 remain pending and have been examined.


Response to Arguments
A.	Applicant's arguments with respect to the rejection of claims 1 and 6-19 under 35 USC 101 have been fully considered but they are not persuasive.
Applicant argues starting on page 10 that the claims do not recite an abstract idea because they are directed to a medical device for supporting a patient, and “to functionality of the device which starts and completes a medical protocol before the date of a future event, where the user start notice is issued at the chronological minimum interval before the date of the future event.” Examiner respectfully disagrees. Limitations reciting hardware of a device, such as the display facility, user interface, processor, and computer memory as recited in claim 1, are considered under Step 2A Prong 2 and Step 2B as additional elements rather than under Step 2A Prong 1. To determine whether a claim recites an abstract idea, the claim is analyzed to determine whether it recites limitations which fall within the scope of the abstract idea, which include the functions listed below in Step 2A Prong 1 of the rejection.
Applicant further argues that the claims are integrated into a practical application because they recite limitations which effect particular treatment or prophylaxis for a disease or medical Vanda.
The rejection of claims 1 and 6-19 under 35 USC 101 is maintained.

B.	Applicant's arguments with respect to the rejection of claims 1 and 6-19 under 35 USC 112(a) have been fully considered but they are not persuasive.
Applicant argues starting on page 11 that the disclosure provides written description support for determining a chronological minimum interval by adding the user-specific information to the protocol period where the user-specific information is additional to any information regarding the future event. Applicant asserts that paragraph 40 of the published application describes that the chronological minimum interval is determined by adding a period of time to the protocol period which “could depend on the age or disease status of the patient,” and that it is not necessary that the specification teach how the period of time would be determined from age or the disease state.” Examiner respectfully disagrees. Claims 1, 15, and 19 specifically recite using user-specific information additional to any information regarding the future event to determine the chronological minimum interval. Therefore the disclosure must provide adequate written description for how one would determine a chronological minimum 
The rejection of claims 1 and 6-19 under 35 USC 112(a) is maintained.

C.	Applicant's arguments with respect to the rejection of claims 1 and 6-19 under 35 USC 103 have been fully considered but they are not persuasive.
Applicant argues starting on page 12 that the combination of Shafer and Andrews does not teach or suggest the chronological minimum interval taking into consideration “a patient specific extra time (i.e., user-specific information) which is added to the protocol period.” Applicant asserts that relying on Shafer as disclosing receiving input from the patient where the input includes user-specific information and then relying on Andrews to teach the user-specific information being additional to any information regarding the future event is improper because “the examiner relies on two different references to teach one piece of claimed datum.” Examiner respectfully disagrees. As explained in the rejection, Shafer is relied on to teach the device receiving user-specific information, and Andrews is then relied upon to teach a device receiving user-specific information additional to information regarding a future event, i.e. Andrews is relied upon to modify the type of user-specific information being received. Examiner 
Furthermore, Examiner disagrees that modifying the type of user-specific information based on Andrews would somehow change the principle of operation of the Shafer reference. As explained in the rationale to combine the Shafer and Andrews references, it would have been obvious to incorporate the type of user-specific information taught by Andrews into the system of Shafer since Shafer already contemplates receiving different types of user-specific information. The rejection explains that this would simply incorporate the user-specific information of Andrews and addition of that information to the protocol period into Shafer. Examiner also notes that the claims do not explicitly recite “a patient specific extra time… which is added to the protocol period,” but rather recites “adding the user-specific information to the protocol period.” 

Applicant further argues that the combination of Shafer, Walling, and Andrews does not teach or render obvious wherein the display facility, the user interface, the processor and the computer memory are integrated into a single device and that the rejection does not address this point. Examiner respectfully disagrees. The rejection under 35 USC 103 expressly delineates what functions the device of Shafer is being relied upon to teach, and relies upon Walling and Andrews to teach performing certain functions such as monitoring the chronological interval between the current date and the date of the future event using the processor and memory of a user device.
With respect to Applicant’s argument that no citation is provided for an application module including non-transient program instructions configured to cause a processor to perform 
Examiner also notes that the processor and display of the patient’s personal device in Shafer does issue a user start notice in the form of text or emails (see Shafer [11] and [89]-[91]), where receiving and displaying the notice falls within the broadest reasonable interpretation of “issuing.” 
Examiner similarly disagrees with Applicant’s assertion that the device in Shafer cannot teach “non-transitory” instructions for performing any instructions if the user is interacting with a website. Shafer is relied upon to teach the device performing functions such as receiving input from the patient via the user interface, collecting time information about a date of a future event, and displaying a start notice. A computerized device performing these functions would have stored instructions for doing so. With respect to Applicant’s argument that Shafer does not specify whether the instructions would be loaded in RAM or in other memory, Examiner notes that the only mention of “non-transient program instructions” in the disclosure as originally filed is in the claim set of 8/15/2012, which does not include the instructions performing functions such as adding user-specific information to a protocol period. No description of non-transient program instructions is provided in the specification or drawings. Applicant’s argued 

Applicant lastly argues on page 15 that claim 19 recites “the user-specific information which is independent from and exclusive of any information regarding the future event” and that a user selecting a procedure as relied upon in Shafer is not independent from or exclusive of any information regarding the future event. However, Andrews, not Shafer, is relied upon to teach the argued limitation.
The rejection of claims 1 and 6-19 under 35 USC 103 is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 6-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1, 6-14, and 16-19 are drawn to devices, while claim 15 is drawn to a method, each of which is within the four statutory categories (i.e. a machine and a process). Claims 1 and 6-19 are further directed to an abstract on the grounds set out in detail below. 

Step 2A(1)
Claim 1 recites, in part, performing the steps of:
providing a plurality of medical protocols for diagnostic or therapeutic purposes, 
wherein each of the plurality of medical protocols is a structured measured value acquisition protocol, which indicates a group of cohesive measurement events which are spaced apart chronologically over a measurement period in accordance with a measurement regime, wherein the measurement period extends from a beginning of the medical protocol to an end of the medical protocol, and wherein each of the plurality of medical protocols indicates a chronological minimum interval at least equal to the measurement period, 
collecting time information concerning a date of a future event, wherein the future event is a trigger for at least one medical protocol from the plurality of medical protocols, 
receiving input from the patient, where the input includes user-specific information from the patient and the user-specific information is additional to any information regarding the future event, 
selecting one of the medical protocols from the plurality of medical protocols which indicates a protocol period before the date of the future event to begin executing the selected medical protocol, 
determining a chronological minimum interval by adding the user-specific information to the protocol period,
monitoring a chronological interval between the current date and the date of the future event, and 
issuing a user start notice for the beginning of the selected medical protocol before the date of the future event, where the user start notice is issued at the chronological minimum interval before the date of the future event.

These steps describe a form of managing personal behavior or relationships or interactions between people, and therefore recite an abstract idea in the form of a method of organizing human activity. 
Fundamentally the process is that of choosing a protocol specifying a series of measurements to be performed by a patient over a period of time prior to a date in the future, and communicating to the patient that they should begin taking that series of measurements early enough that they have time to complete the measurements before the future date. Sending instructions to a patient to begin taking required measurements at a certain time before an upcoming event manages the behavior of the patient through following rules or instructions, as well as the patient’s interactions with their care provider. For instance, a doctor may know that she needs a patient to take a series of blood glucose measurements over ten days immediately prior to their upcoming appointment, and could inform the patient of that fact at least ten days prior to the appointment also taking into account additional information provided by the patient. Aspects such as particular characteristics of the protocols are also aspects that would fall within the process of performing this task.

Claim 15 recites, in part, performing the steps of: 
providing a plurality of medical protocols for diagnostic or therapeutic purposes, wherein each of the plurality of medical protocols is a structured measured value acquisition protocol, which indicates a group of cohesive measurement events which are spaced apart chronologically over a measurement period in accordance with a measurement regime, wherein the measurement period extends from a beginning of the medical protocol to an end of the medical protocol, and wherein each of the plurality of medical protocols indicates a 
collecting time information concerning a date of a future event, wherein the future event is a trigger for at least one medical protocol from the plurality of medical protocols, 
receiving input from the patient, where the input includes user-specific information from the patient and the user-specific information is additional to any information regarding the future event, 
selecting one of the medical protocols from the plurality of medical protocols which indicates the protocol period before the date of the future event to begin executing the selected medical protocol, 
determining a chronological minimum interval by adding the user-specific information to the protocol period,
monitoring a chronological interval between the current date and the date of the future event, and 
issuing a user start notice for the beginning of the selected medical protocol before the date of the future event, where the user start notice is issued at the chronological minimum interval before the date of the future event.

As explained above, these steps describe a form of managing personal behavior or relationships or interactions between people, and therefore recite an abstract idea in the form of a method of organizing human activity. 
Fundamentally the process is that of choosing a protocol specifying a series of measurements to be performed by a patient over a period of time prior to a date in the future, and communicating to the patient that they should begin taking that series of measurements early enough that they have time to complete the measurements before the future date. Sending 

Claim 19 recites, in part, performing the steps of:
providing a plurality of medical protocols for diagnostic or therapeutic purposes, 
wherein each of the plurality of medical protocols is a structured measured value acquisition protocol, which indicates a group of cohesive measurement events which are spaced apart chronologically over a measurement period in accordance with a measurement regime, wherein the measurement period extends from a beginning of the medical protocol to an end of the medical protocol, and wherein each of the plurality of medical protocols indicates a chronological minimum interval at least equal to the measurement period, 
collecting time information concerning a date of a future event, wherein the future event is a trigger for at least one medical protocol from the plurality of medical protocols, 
receiving input from the patient, where the input includes user-specific information which is independent from and exclusive of any information regarding the future event, 
selecting one of the medical protocols from the plurality of medical protocols which indicates the chronological minimum interval before the date of the future event to begin executing the 
monitoring a chronological interval between the current date and the date of the future event, and 
issuing a user start notice for the beginning of the selected medical protocol before the date of the future event, where the user start notice is issued at the chronological minimum interval before the date of the future event.

These steps describe a form of managing personal behavior or relationships or interactions between people, and therefore recite an abstract idea in the form of a method of organizing human activity. 
Fundamentally the process is that of choosing a protocol specifying a series of measurements to be performed by a patient over a period of time prior to a date in the future, and communicating to the patient that they should begin taking that series of measurements early enough that they have time to complete the measurements before the future date. Sending instructions to a patient to begin taking required measurements at a certain time before an upcoming event manages the behavior of the patient through following rules or instructions, as well as the patient’s interactions with their care provider. For instance, a doctor may know that she needs a patient to take a series of blood glucose measurements over ten days immediately prior to their upcoming appointment, and could inform the patient of that fact at least ten days prior to the appointment also taking into account additional information provided by the patient. Aspects such as particular characteristics of the protocols are also aspects that would fall within the process of performing this task.





Step 2A(2)
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to instructions to implement the judicial exception using a computer. MPEP 2106.05(f)
Claims 1, 15, and 19 recite a display facility, a user interface, a processor, an application module including program instructions, and a computer memory, where the processor is recited as executing the program instructions to bring about the subsequent claim functions, the memory is recited as storing data such as instructions and protocols, the display is recited as providing output to the user, and the user interface receives input from the user. 
Claim 19 further recites a housing, where the display facility and user interface are recited as integrated into the housing, and the processor and computer memory are recited as residing in the housing.
Paragraph 49 of Applicant’s specification discloses the processor as part of various computing devices such as a laptop or a mobile telephone, each of which would have a housing which components would be integrated with or reside inside. Paragraphs 55 and 57-60 also describe the user interface, display, and processor used to perform the recited functions in terms of generic computer components such as a processor, a display, and an interface. While paragraphs 12 and 18 describe an application module comprising program instructions, no explicit description of a computer memory is provided. Each of these components is therefore construed as encompassing generic computing elements. The recitation of a generic processor coupled to memory, a display, and user interface along with program instructions that cause the 
The above additional elements therefore do not serve to integrate the abstract idea into a practical application.


Step 2B
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of instructions to implement the abstract idea on a computer.
As explained above, claims 1 and 15 only recite the housing, processor, display facility, user interface, memory, and module including non-transient program instructions broadly as used to implement the functions of the abstract idea. Based on the disclosure each of these elements is construed as encompassing generic computing elements. As stated above, the recitation of memory for storing data, a display and user interface for presenting and receiving information from a user, and a generic processor along with program instructions that cause the processor to execute data processing and display functions within the abstract idea only amounts to instructions to use those computer elements as tools to implement the abstract idea, and mere instructions to perform the abstract idea using a computer is not sufficient to amount to significantly more than the abstract idea. MPEP 2106.05(f)
The above additional elements therefore do not amount to significantly more than the abstract idea.

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds 

Depending Claims
Claim 6 recites issuing at least one reminder start notice concerning the beginning of a protocol period after the time for the user start notice and before the date of the future event. These limitations fall within the scope of the abstract idea.

Claim 7 recites the user start notice or the at least one reminder start notice comprising information concerning a start time for the protocol period according to the selected medical protocol. These limitations fall within the scope of the abstract idea.

Claim 8 recites the measurement events issuing a user event notice which is associated with one of the measurement events, concerning the pending nature of the measurement event. These limitations fall within the scope of the abstract idea.

Claim 9 recites wherein the user event notice in accordance with associated event information in the medical protocol refers to a user-specific event, situated chronologically before or after the measurement event. These limitations fall within the scope of the abstract idea.

Claim 10 recites after the time of the issuing of the user event notice and before an event time for the measurement events, issuing at least one reminder event notice, which is associated with the measurement event, concerning the pending nature of the measurement event. These limitations fall within the scope of the abstract idea.

Claim 11 recites wherein the user event notice comprise information concerning the event time. These limitations fall within the scope of the abstract idea.

Claim 12 recites collecting and storing protocol information associated with the measurement events. Claim 12 additionally recites storing the protocol information electronically.
Paragraph 47 of Applicant’s specification describes collecting and electronically storing the protocol information without providing further information about how the information is stored electronically or what device performs the electronic storage function. Paragraph 27 states broadly that storage of measured values in electronic form can be provided in any desired storage medium. “Electronically” storing protocols is therefore given its broadest reasonable interpretation of utilizing generic computer memory. The general recitation of “electronically” storing the information therefore only amounts to instructions to use computer elements as tools to implement the abstract idea and does not serve to integrate the abstract idea into a practical application or amount to significantly more.

Claim 13 recites wherein the medical protocols are formed as a structured measured value acquisition protocol, which indicate a group of cohesive measurement events, respectively, which are spaced apart chronologically over a measurement period in accordance with a measurement regime, and wherein the user start notice relates to the beginning of a measured value acquisition in accordance with the structured measured value acquisition protocol at a time before the date of the future event. These limitations fall within the scope of the abstract idea.

Claim 14 recites wherein the processor is formed in an apparatus selected from the following group: data processing facility, data communication apparatus, and medical 

Claim 16 recites the at least one reminder start notice comprising information concerning the event time. These limitations fall within the scope of the abstract idea.

Claim 17 recites wherein user-specific information specifies a period of time and the chronological minimum interval is determined by adding the user-specific information to the measurement period. These limitations fall within the scope of the abstract idea.

Claim 18 recites wherein the selected medical protocol is configured to measure glucose of the patient. These limitations fall within the scope of the abstract idea.

Thus, taken alone, the additional elements above do not integrate the abstract idea into a practical application and do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Claims 1 and 6-19 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 6-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In order to satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See MPEP 2161.01(I). However, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed, and even original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but 

With regard to claims 1 and 15, the disclosure does not provide sufficient written description of the claimed subject matter to show that applicant had possession of a method or system capable of determining a chronological minimum interval by adding the user-specific information to the protocol period where the user-specific information is additional to any information regarding the future event. 
The only description in the disclosure of determining a chronological minimum interval using user-specific information additional to any information regarding the future event, or independent from and exclusive of any information regarding the future event, is in paragraph 40 of the specification. Paragraph 40 states that the interval can be determined “taking into consideration user-specific information” and that “provision can be made, in the determining of the chronological minimum interval, to add a period of time to the protocol period, which depends on the age and / or indicators for the disease status of the patient. Provision can also be made to take specific life circumstances of the user into consideration, for example employment in shift work.” However, the specification does not provide any description or examples of how a period of time would be determined based on the age or indicators for the disease of the patient. Rather, the specification only states that the period to be added “depends on” the patient’s age or disease status indicators. Similarly, there is no description or examples of how a chronological period would be determined for a particular life circumstance of the user such as a particular user’s age or particular indicators of a disease status. Merely stating that time could be added based on factors such as age or disease status indicators is not sufficient to provide written 
By not providing any example of steps or mechanisms that could be used to actually achieve the claimed function of determining the chronological minimum interval directly in part from the user-specific information which is additional to any information regarding the future event, Applicant has failed to show the actual subject matter in their possession at the time of the invention in a way sufficient to reasonably convey to one skilled in the relevant art that Applicant had possession of the claimed invention at the time the application was filed.
Claims 6-14 and 16-18 inherit the deficiencies of claim 1 through dependency and are likewise rejected.

With regard to claim 17, the disclosure does not provide sufficient written description of the claimed subject matter to show that applicant had possession of a method or system capable of determining the chronological minimum interval “by adding the user-specific information to the measurement period” “wherein user-specific information specifies a period of time.” 
The only description in the disclosure of determining a chronological minimum interval using user-specific information additional to any information regarding the future event is in paragraph 40 of the specification. Paragraph 40 states that the interval can be determined “taking into consideration user-specific information” and that “provision can be made, in the determining of the chronological minimum interval, to add a period of time to the protocol period, which depends on the age and / or indicators for the disease status of the patient. Provision can also be made to take specific life circumstances of the user into consideration, for example employment 
Merely stating that time could be added based on factors such as age or disease status indicators is not sufficient to provide written description support for actually determining the chronological minimum interval directly in part from user-specific information which is additional to any information regarding the future event, especially given that there is no clear connection between those factors and particular periods of time.
By not providing any example of steps or mechanisms that could be used to actually achieve the claimed function of determining the chronological minimum interval directly in part from the user-specific information which is additional to any information regarding the future event, Applicant has failed to show the actual subject matter in their possession at the time of the invention in a way sufficient to reasonably convey to one skilled in the relevant art that Applicant had possession of the claimed invention at the time the application was filed.

With regard to claim 19, the disclosure does not provide sufficient written description of the claimed subject matter to show that applicant had possession of a method or system capable of determining the chronological minimum interval “such that the chronological minimum 
The only description in the disclosure of determining a chronological minimum interval using user-specific information additional to any information regarding the future event, or independent from and exclusive of any information regarding the future event, is in paragraph 40 of the specification. Paragraph 40 states that the interval can be determined “taking into consideration user-specific information” and that “provision can be made, in the determining of the chronological minimum interval, to add a period of time to the protocol period, which depends on the age and / or indicators for the disease status of the patient. Provision can also be made to take specific life circumstances of the user into consideration, for example employment in shift work.” However, the specification does not provide any description or examples of how a period of time would be determined based on the age or indicators for the disease of the patient. Rather, the specification only states that the period to be added “depends on” the patient’s age or disease status indicators. Similarly, there is no description or examples of how a chronological period would be determined based on specific life circumstances of the user. Merely stating that time could be added based on factors such as age or disease status indicators is not sufficient to provide written description support for actually determining the chronological minimum interval directly in part from user-specific information which is additional to any information regarding the future event, especially given that there is no clear connection between those factors and particular periods of time.
By not providing any example of steps or mechanisms that could be used to actually achieve the claimed function of determining the chronological minimum interval directly in part from the user-specific information which is additional to any information regarding the future .


Claim Rejections - 35 USC § 112
The previous rejection of claims 8-11 under 35 USC 112(b) is withdrawn based on the amendments filed 1/15/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8-15, and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shafer et al (US Patent Application Publication 2010/0179854) in view of Walling et al (WO 2010/072386) and Andrews et al (US Patent Application Publication 2003/0060979).

With regard to claim 1, Shafer discloses the claimed device for supporting a patient, comprising a display facility, a user interface, a processor that couples to the display facility and the user interface, and an application module including non-transient program instructions stored in a computer memory on the device and configured to cause the processor to perform the following (Figure 11 elements 214 and 216 and Figure 12 element 238 outline a patient selecting appointments via a website, which requires a device having a processor, memory, display, and interface; [90] describes patients receiving reminders via email or text message, which also require a processor, display, and interface):

collecting a date of a future event, wherein the future event is a trigger for at least one medical protocol from a plurality of medical protocols for diagnostic or therapeutic purposes provided in a computer memory (Figures 20 and 22, and [85], [86], [88], and [89] describe receiving appointment times which are associated with different pre-procedure instructions; [11], [12], [82], and [84] describe the system providing pre-appointment preparation instructions to patients, with an example medical protocol for preparation for a colonoscopy, and state that other sets of preparation instructions may be included as well; [86] and [87] state that each type of procedure has a corresponding outlined schedule of preparations), wherein each of the plurality of medical protocols indicates events which are spaced apart chronologically over a time period ([82], [84], [86], and [87] describe the instructions including a schedule of events to be performed by a patient such as instructions on timing and dosage for bowel preparation solution and when to stop eating prior to a colonoscopy procedure), and wherein each of the plurality of medical protocols indicates a chronological minimum interval at least equal to the time period ([86] describes each outline includes when the corresponding instructions should be communicated to the patient relative to the scheduled appointment time; [87] provides an example of instructing the patient to take an antibiotic a certain period of time prior to an appointment); 

receiving input from the patient via the user interface, where the input includes user-specific information from the patient ([63], [64], and [75] describe the patient requesting a particular procedure as part of the appointment, where the procedure and other details of a patient’s appointment are construed as specific to that patient. Examiner notes that the broadest reasonable interpretation of “user-specific information” includes information linked or associated with a particular patient),

wherein one of the medical protocols from the plurality of medical protocols which indicates a protocol period before the date of the future event to begin executing the selected medical protocol is selected (Figure 22, [11], [86], and [88]-[91] describe selecting pre-appointment instructions for scheduled procedures, where the outline of the instructions indicates when they should be communicated to the patient relative to the appointment); 


wherein a chronological interval between the current date and the date of the future event is ([11], [89]-[91] describe the system examining upcoming scheduled procedures and determining which pre-appointment instructions need to be sent at that time), and

issuing, via the display facility, a user start notice for the beginning of the selected medical protocol before the date of the future event, where the user start notice is issued at a chronological minimum interval before the date of the future event ([11], [89]-[91] describe sending the pre-appointment instructions to patients at the designated times prior to the respective appointments via text or email); 

wherein the display facility, the user interface, the processor and the computer memory are all integrated into a single device (Figure 12 outlines a patient selecting appointments via a website, which requires a processor, memory, display, and interface; [90] describes patients receiving reminders via email or text message, which also require a processor, display, and interface);

but does not expressly disclose:
the patient having a chronic or non-chronic disease;
the plurality of medical protocols for diagnostic or therapeutic purposes being provided in the computer memory of the device;
wherein each of the plurality of medical protocols is a structured measured value acquisition protocol, which indicates a group of cohesive measurement events which are spaced apart chronologically over a measurement period in accordance with a measurement regime, wherein the measurement period extends from a beginning of the medical protocol to an end of the medical protocol,
wherein the user-specific information is additional to any information regarding the future event, 
the processor of the device selecting the medical protocol from the plurality of medical protocols and the processor of the device monitoring the chronological interval between the current date and the future event, and
determining the chronological minimum interval by adding the user-specific information to the protocol period. 


However, Walling teaches that it was old and well known in the art of patient notification at the time of the invention for a patient to have a chronic or non-chronic disease (p. 1 lines 7-13 describe various chronic diseases that require support and monitoring), to include, as part of a plurality of medical protocols, structured measured value acquisition protocols which indicate a group of cohesive measurement events which are spaced apart chronologically over a measurement period in accordance with a measurement regime, wherein the measurement period extends from a beginning of the medical protocol to an end of the medical protocol (p. 4 lines 17-25 describe a plurality of structured collection procedures, with the structured collection procedures defining a schedule of events each having a performance time, guidance to perform the event, and a request for user biomarker data; p. 7 lines 5-11 similarly describe the structured collection procedures as comprising at least one entry criterion for starting the procedure and a schedule of collection events for collecting biomarker data), to store the plurality of medical protocols in a memory of a user device (p. 15 lines 13-20 and p. 17 lines 21-26 describe storing the collection of structured collection procedures on the collection device or other user device), and to use the processor of the user device to select a medical protocol from the plurality of medical protocols (p. 4 lines 12-20, p. 83 lines 17-24, and p. 87 lines 12-15 describe the user device automatically selecting one of the medical protocols).
Therefore it would have been obvious to one of ordinary skill in the art of patient notification at the time of the invention to modify the system of Shafer to include patients having chronic or non-chronic diseases, to include, as part of the plurality of medical protocols, structured measured value acquisition protocols which indicate a group of cohesive measurement events which are spaced apart chronologically over a measurement period in accordance with a measurement regime, wherein the measurement period extends from a beginning of the medical protocol to an end of the medical protocol, to store the plurality of medical protocols in a memory of a user device, and to use the processor of the user device to select a medical protocol from the plurality of medical protocols as taught by Walling to collect data for medical assessment of the chronic disease and provide it to treating clinicians for diagnostic or optimization decisions (Walling p. 1 lines 26-28 and p. 2 lines 19-25).
It would have been further obvious to one of ordinary skill in the art of patient notification at the time of the invention to include patients having chronic or non-chronic diseases, to include, as part of the plurality of medical protocols, structured measured value acquisition protocols which indicate a group of cohesive measurement events which are spaced apart chronologically over a measurement period in accordance with a measurement regime, wherein the measurement period extends from a beginning of the medical protocol to an end of the medical protocol, to store the plurality of medical protocols in a memory of a user device, and to use the processor of the user device to select a medical protocol from the 

Andrews further teaches that it was old and well known in the art of patient notification at the time of the invention to determine a chronological minimum interval for sending a patient a reminder related to the future event, using user-specific information additional to any information about the future event, by adding the user-specific information to a protocol period (Figures 2 and 4, [20], [25], [29], [30], and [48] describe determining a time at which to provide an alert to the user that they should start preparing for an appointment by adding an additional lead time needed to perform activities in preparation for the appointment; Figures 5 and 7, [33], [42], [52], and [58] describe a user inputting information about their personal stress factors, i.e. user-specific information, which is then used to calculate the lead time) and monitoring the chronological interval between the current date and the future event using a processor of a user device ([34], [35], [48], [54], and [58] describe a user computing device determining how long before an appointment to notify the user, and monitoring whether that alarm time has been reached).
Therefore it would have been obvious to one of ordinary skill in the art of patient notification at the time of the invention to modify the combination of Shafer and Walling to determine a chronological minimum interval for sending a patient a reminder related to the future event, using user-specific information additional to any information about the future event, by adding the user-specific information to a protocol period, and monitoring the chronological interval between the current date and the future event using a processor of a user device as taught by Andrews to adapt the time at which a notification is sent to the patient according to the circumstances of the patient to ensure that the patient has sufficient time to prepare for the appointment (Andrews [25], [29], and [30]).
It would have been further obvious to one of ordinary skill in the art of patient notification at the time of the invention to modify the combination of Shafer and Walling to determine a chronological minimum interval for sending a patient a reminder related to the future event, using user-specific information additional to any information about the future event, by adding the user-specific information to a protocol period, and monitoring the chronological interval between the current date and the future event using a processor of a user device as taught by Andrews since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Shafer and Walling already teaches determining a chronological minimum interval based on user-specific information and a patient being alerted at the chronological minimum interval to begin a measurement protocol for preparing for the future event (see e.g. Shafer [11], [12], [86], and [87]), and 

With regard to claim 8, Shafer/Walling/Andrews teach the device of claim 1. Shafer further discloses:  
wherein the program instructions are further configured, on executing by the processor, for the events in each case, to issue a user event notice which is associated with one of the events, concerning the pending nature of the event ([82], [87], [90], and [91] describe issuing alerts to users about pending events);

but does not expressly disclose:
the events being measurement events.

However, Walling teaches that it was old and well known in the art of patient notification at the time of the invention to issue event notices associated with pending measurement events (p. 68 lines 9-15 describe alerting the user when it is time for a collection event within the structured collection procedure).
Therefore it would have been obvious to one of ordinary skill in the art of patient notification at the time of the invention to modify the combination of Shafer, Walling, and Andrews to include measurement events as part of the protocol events and issue notices as taught by Walling to ensure that patients comply with necessary biomarker measurements (Walling p. 68 lines 9-15).

With regard to claim 9, Shafer/Walling/Andrews teach the device of claim 8. Shafer does not expressly disclose wherein the user event notice in accordance with associated event information in the medical protocol refers to a user-specific event, situated chronologically before or after the measurement event. 
However, Walling teaches that it was old and well known in the art of patient notification at the time of the invention to issue event notices referring to a user-specific event, situated chronologically before or after the measurement event (p. 67 lines 15-27 describes how the system may issue notices concerning events, such as meals, which are associated with collection events; Figure 8C shows a series of device screenshots displaying notices for the associated events).
Therefore it would have been obvious to one of ordinary skill in the art of patient notification at the time of the invention to modify the combination of Shafer, Walling, and Andrews to have the issued event notices refer to a user-specific event, situated chronologically before or after the protocol event as taught by Walling to ensure that patients comply with necessary biomarker measurements (Walling p. 67 lines 15-27 and p. 68 lines 9-15).

With regard to claim 10, Shafer/Walling/Andrews teach the device of claim 8. Shafer does not expressly disclose wherein the program instructions are further configured, on executing by the processor after the time of the issuing of the user event notice and before an event time for the measurement events, to issue at least one reminder event notice, which is associated with the measurement event, concerning the pending nature of the measurement event.
(p. 34 lines 8-12 and p. 63 lines 23-25 each describe the system allowing the user to “snooze” an issued event notice for a period of time).
Therefore it would have been obvious to one of ordinary skill in the art of patient notification at the time of the invention to modify the combination of Shafer, Walling, and Andrews to issue the at least one reminder event notice after issuing the user event notice and before the event time for the protocol event concerning the pending nature of the measurement event as taught by Walling to provide patients with additional time to complete the event if necessary (Walling p. 34 lines 8-12 and p. 63 lines 23-25).

With regard to claim 11, Shafer/Walling/Andrews teach the device of claim 8. Shafer further discloses:
wherein the user event notice comprise information concerning the event time ([84] and [87] describe providing notices with the particular time for events in the instructions).

With regard to claim 12, Shafer/Walling/Andrews disclose the device of claim 1. Shafer further discloses: 
collecting and electronically storing protocol information associated with the events (Figure 19 elements 418 and 422, Figure 21, [86], and [87] describe collecting and storing the pre-appointment instructions);

but does not expressly disclose:
the events being measurement events and the processor of the device performing the collecting and electronically storing of protocol information associated with the measurement events.

However, Walling teaches that it was old and well known in the art of patient monitoring at the time of the invention to use the processor of a user device to collect and electronically store protocol information associated with a series of measurement events (p. 5 line 26 – p. 6 line 6, p. 7 lines 11-21, p. 22 lines 4-10, and p. 83 lines 22 – 30 describes the user device storing the biomarker data collected during the collection events within the structured collection procedure).
Therefore it would have been obvious to one of ordinary skill in the art of patient monitoring at the time of the invention to modify the combination of Shafer, Walling, and Andrews to use the processor of the user device to collect and electronically store protocol information associated with a series of measurement events as taught by Walling since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Shafer, Walling, and Andrews already teaches presenting medical protocols on a user device as well as medical protocols consisting of measurement events, and using the processor of the user device to collect and electronically store protocol information associated with the measurement events as taught by Walling would perform that same function in the combination of Shafer, Walling, and Andrews, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With regard to claim 13, Shafer/Walling/Andrews teach the device of claim 1. Shafer further 
wherein the medical protocols indicate a group of cohesive events, respectively, which are spaced apart chronologically over a period in accordance with a regime ([11], [12], [82], and [84] describe the system providing pre-appointment preparation instructions to patients, with an example medical protocol for preparation for a colonoscopy; [82], [84], [86], and [87] describe the instructions including a schedule of events to be performed by a patient such as instructions on timing and dosage for bowel preparation solution and when to stop eating prior to a colonoscopy procedure); and 

wherein the user start notice relates to the beginning of the structured protocol at a time before the date of the future event ([11] and [89]-[91] describe sending the pre-appointment instructions to patients at the designated times prior to the respective appointments);

but does not expressly disclose:
the medical protocols formed as a structured measured value acquisition protocol, the cohesive events being measurement events, the time period being a measurement period, and the regime being a measurement regime, 
the start notice relating to the beginning of a measured value acquisition in accordance with the structured measured value acquisition protocol. 

However, Walling teaches that it was old and well known in the art of patient notification at the time of the invention to have medical protocols formed as a structured measured value acquisition protocol, which indicate a group of cohesive measurement events, respectively, which are spaced apart chronologically over a measurement period in  (p. 3 lines 18-26 and p. 4 lines 21-25 describe the structured collection procedures as comprising a series of biomarker collection events over a period of time), and have a start notice relate to the beginning of a measured value acquisition in accordance with the structured measured value acquisition protocol (p. 68 lines 9-15 describe alerting the user when it is time for a collection event within the structured collection procedure).
Therefore it would have been obvious to one of ordinary skill in the art of patient notification at the time of the invention to modify the combination of Shafer, Walling, and Andrews to have medical protocols formed as a structured measured value acquisition protocol, which indicate a group of cohesive measurement events, respectively, which are spaced apart chronologically over a measurement period in accordance with a measurement regime, and have a start notice relate to the beginning of a measured value acquisition in accordance with the structured measured value acquisition protocol as taught by Walling to collect data for medical assessment of the chronic disease and provide it to treating clinicians for diagnostic or optimization decisions (Walling p. 1 lines 26-28 and p. 2 lines 19-25).

With regard to claim 14, Shafer/Walling/Andrews teach the device of claim 1. Shafer further discloses:
wherein the processor is formed in an apparatus selected from the following group: data processing facility, data communication apparatus, and medical measurement or analysis apparatus (Figure 12 outlines a patient selecting appointments via a website, which requires the use of a device having a processor, where the user device is construed as either of a data processing facility or a data communication apparatus). 

With regard to claim 15, Shafer discloses the claimed method for operating a device for supporting a patient, including a display facility, a user interface, a processor which couples to the display facility and the user interface with respect to data technology, and including an application module having non-transient program instructions stored in a computer memory on the device configured to cause the processor to perform the following steps (Figure 11 elements 214 and 216 and Figure 12 element 238 outline a patient selecting appointments via a website, which requires a device having a processor, memory, display, and interface; [90] describes patients receiving reminders via email or text message, which also require a processor, display, and interface):
collecting time information concerning a date of a future event, wherein the future event is a trigger for at least one medical protocol from a plurality of medical protocols for diagnostic or therapeutic purposes provided in a computer memory (Figures 20 and 22, and [85], [86], [88], and [89] describe receiving appointment times which are associated with different pre-procedure instructions; [11], [12], [82], and [84] describe the system providing pre-appointment preparation instructions to patients, with an example medical protocol for preparation for a colonoscopy, and state that other sets of preparation instructions may be included as well; [86] and [87] state that each type of procedure has a corresponding outlined schedule of preparations), wherein each of the plurality of medical protocols indicates events which are spaced apart chronologically over a time period ([82], [84], [86], and [87] describe the instructions including a schedule of events to be performed by a patient such as instructions on timing and dosage for bowel preparation solution and when to stop eating prior to a colonoscopy procedure), and wherein each of the plurality ([86] describes each outline includes when the corresponding instructions should be communicated to the patient relative to the scheduled appointment time; [87] provides an example of instructing the patient to take an antibiotic a certain period of time prior to an appointment), 

receiving input from the patient via the user interface, where the input includes user-specific information from the patient ([63], [64], and [75] describe the patient requesting a particular procedure as part of the appointment, where the procedure and other details of a patient’s appointment are construed as specific to that patient. Examiner notes that the broadest reasonable interpretation of “user-specific information” includes information linked or associated with a particular patient),

wherein one of the medical protocols is selected from the plurality of medical protocols which indicates the protocol period before the date of the future event to begin executing the selected medical protocol (Figure 22, [11], [86], and [88]-[91] describe selecting pre-appointment instructions for scheduled procedures, where the outline of the instructions indicates when they should be communicated to the patient relative to the appointment); 

wherein a chronological interval between the current date and the date of the future event is monitored ([11], [89]-[91] describe the system examining upcoming scheduled procedures and determining which pre-appointment instructions need to be sent at that time), and

issuing, via the display facility, a user start notice for the beginning of the selected medical protocol before the date of the future event, where the user start notice is issued at the chronological minimum interval before the date of the future event ([11], [89]-[91] describe sending the pre-appointment instructions to patients at the designated times prior to the respective appointments via text or email); 

but does not expressly disclose:
the patient having a chronic or non-chronic disease;
the plurality of medical protocols for diagnostic or therapeutic purposes being provided in the computer memory of the device;
wherein each of the plurality of medical protocols is a structured measured value acquisition protocol, which indicates a group of cohesive measurement events which are spaced apart chronologically over a measurement period in accordance with a measurement regime, wherein the measurement period extends from a beginning of the medical protocol to an end of the medical protocol,
wherein the user-specific information is additional to any information regarding the future event,
the processor of the device selecting the medical protocol from the plurality of medical protocols and the processor of the device monitoring the chronological interval between the current date and the future event, and
determining the chronological minimum interval by adding the user-specific information to the protocol period.

(p. 1 lines 7-13 describe various chronic diseases that require support and monitoring), to include, as part of a plurality of medical protocols, structured measured value acquisition protocols which indicate a group of cohesive measurement events which are spaced apart chronologically over a measurement period in accordance with a measurement regime, wherein the measurement period extends from a beginning of the medical protocol to an end of the medical protocol (p. 4 lines 17-25 describe a plurality of structured collection procedures, with the structured collection procedures defining a schedule of events each having a performance time, guidance to perform the event, and a request for user biomarker data; p. 7 lines 5-11 similarly describe the structured collection procedures as comprising at least one entry criterion for starting the procedure and a schedule of collection events for collecting biomarker data), to store the plurality of medical protocols in a memory of a user device (p. 15 lines 13-20 and p. 17 lines 21-26 describe storing the collection of structured collection procedures on the collection device or other user device), and to use the processor of the user device to select a medical protocol from the plurality of medical protocols (p. 4 lines 12-20, p. 83 lines 17-24, and p. 87 lines 12-15 describe the user device automatically selecting one of the medical protocols).
Therefore it would have been obvious to one of ordinary skill in the art of patient notification at the time of the invention to modify the system of Shafer to include patients having chronic or non-chronic diseases, to include, as part of the plurality of medical protocols, structured measured value acquisition protocols which indicate a group of cohesive measurement events which are spaced apart chronologically over a measurement (Walling p. 1 lines 26-28 and p. 2 lines 19-25).
It would have been further obvious to one of ordinary skill in the art of patient notification at the time of the invention to include patients having chronic or non-chronic diseases, to include, as part of the plurality of medical protocols, structured measured value acquisition protocols which indicate a group of cohesive measurement events which are spaced apart chronologically over a measurement period in accordance with a measurement regime, wherein the measurement period extends from a beginning of the medical protocol to an end of the medical protocol, to store the plurality of medical protocols in a memory of a user device, and to use the processor of the user device to select a medical protocol from the plurality of medical protocols as taught by Walling since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Shafer already teaches storing a plurality of medical protocols for diagnostic or therapeutic use in a memory, selecting a medical protocol from the plurality of medical protocols. Having the protocols set out measured value acquisition protocols with measurement events over a measurement period, storing those protocols in the memory of a user device, and using the processor of the user device to select the medical protocol as taught by Walling would perform those same 

Andrews further teaches that it was old and well known in the art of patient notification at the time of the invention to determine a chronological minimum interval for sending a patient a reminder related to the future event, using user-specific information additional to any information about the future event, by adding the user-specific information to a protocol period (Figures 2 and 4, [20], [25], [29], [30], and [48] describe determining a time at which to provide an alert to the user that they should start preparing for an appointment by adding an additional lead time needed to perform activities in preparation for the appointment; Figures 5 and 7, [33], [42], [52], and [58] describe a user inputting information about their personal stress factors, i.e. user-specific information, which is then used to calculate the lead time) and monitoring the chronological interval between the current date and the future event using a processor of a user device ([34], [35], [48], [54], and [58] describe a user computing device determining how long before an appointment to notify the user, and monitoring whether that alarm time has been reached).
Therefore it would have been obvious to one of ordinary skill in the art of patient notification at the time of the invention to modify the combination of Shafer and Walling to determine a chronological minimum interval for sending a patient a reminder related to the future event, using user-specific information additional to any information about the future event, by adding the user-specific information to a protocol period, and monitoring the chronological interval between the current date and the future event using a processor of a user device as taught by Andrews to adapt the time at which a notification is sent to the (Andrews [25], [29], and [30]).
It would have been further obvious to one of ordinary skill in the art of patient notification at the time of the invention to modify the combination of Shafer and Walling to determine a chronological minimum interval for sending a patient a reminder related to the future event, using user-specific information additional to any information about the future event, by adding the user-specific information to a protocol period, and monitoring the chronological interval between the current date and the future event using a processor of a user device as taught by Andrews since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Shafer and Walling already teaches determining a chronological minimum interval based on user-specific information and a patient being alerted at the chronological minimum interval to begin a measurement protocol for preparing for the future event (see e.g. Shafer [11], [12], [86], and [87]), and determining the chronological minimum interval by adding user-specific information specifying a period of time to the measurement period as taught by Andrews would perform those same functions in the combination of Shafer and Walling making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 17, Shafer/Walling/Andrews teaches the device according to claim 1.  Shafer does not expressly disclose wherein user-specific information specifies a period of time and the chronological minimum interval is determined by adding the user-specific information to the measurement period.
(Figures 2 and 4, [20], [25], [29], [30], [45], and [48] describe determining a time at which to provide an alert to the user that they should start preparing for an appointment by adding an additional lead time; Figures 5 and 7, [33], [42], [52], and [58] describe a user inputting information about their personal stress factors, i.e. user-specific information, which is then used to calculate the lead time).
Therefore it would have been obvious to one of ordinary skill in the art of patient notification at the time of the invention to modify the combination of Shafer and Walling to determine a chronological minimum interval prior to a future event by adding user-specific information, additional to any information about the future event, to a period during which the user is to prepare for the future event as taught by Andrews to adapt the time at which a notification is sent to the patient according to the circumstances of the patient to ensure that the patient has sufficient time to prepare for the appointment (Andrews [25], [29], and [30]).
It would have been further obvious to one of ordinary skill in the art of patient notification at the time of the invention to modify the combination of Shafer and Walling to determine a chronological minimum interval prior to a future event by adding user-specific information, additional to any information about the future event, to a period during which the user is to prepare for the future event as taught by Andrews since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Shafer and 

With respect to claim 18, Shafer/Walling/Andrews teach the device according to claim 1. Shafer does not expressly disclose wherein the selected medical protocol is configured to measure glucose of the patient.
However, Walling teaches that it was old and well known in the art of patient notification at the time of the invention to select a medical protocol configured to measure glucose of the patient (p. 4 lines 17-25 describe a plurality of structured collection procedures, with the structured collection procedures defining a schedule of events each having a performance time, guidance to perform the event, and a request for user biomarker data; p. 8 lines 14-19, page 21 lines 4-10, and p. 28 lines 8-15 describe the protocols configured to measure blood glucose).
Therefore it would have been obvious to one of ordinary skill in the art of patient notification at the time of the invention to modify the system of Shafer to select a medical protocol configured to measure glucose of the patient as taught by Walling to collect data for medical assessment of diabetes and provide it to treating clinicians for diagnostic or optimization decisions (Walling p. 1 lines 26-28, p. 2 lines 19-25, and p. 4 lines 7-11).


With respect to claim 19, Shafer teaches the claimed handheld device for supporting a patient, comprising:
a housing, a display facility integrated into the housing, a user interface integrated into the housing, a processor residing in the housing and in data communication with the display facility and the user interface, and an application module including non-transient program instructions stored in a computer memory residing in the housing (Figure 11 elements 214 and 216 and Figure 12 element 238 outline a patient selecting appointments via a website, which requires a device having a processor, memory, display, and interface, and some form of exterior, i.e. housing; [90] describes patients receiving reminders via email or text message, which also require a processor, display, and interface) and configured to cause the processor to perform the following;
collecting time information concerning a date of a future event, wherein the future event is a trigger for at least one medical protocol from a plurality of medical protocols for (Figures 20 and 22, and [85], [86], [88], and [89] describe receiving appointment times which are associated with different pre-procedure instructions; [11], [12], [82], and [84] describe the system providing pre-appointment preparation instructions to patients, with an example medical protocol for preparation for a colonoscopy, and state that other sets of preparation instructions may be included as well; [86] and [87] state that each type of procedure has a corresponding outlined schedule of preparations), wherein each of the plurality of medical protocols indicates events which are spaced apart chronologically over a time period ([82], [84], [86], and [87] describe the instructions including a schedule of events to be performed by a patient such as instructions on timing and dosage for bowel preparation solution and when to stop eating prior to a colonoscopy procedure), and wherein each of the plurality of medical protocols indicates a chronological minimum interval at least equal to the time period ([86] describes each outline includes when the corresponding instructions should be communicated to the patient relative to the scheduled appointment time; [87] provides an example of instructing the patient to take an antibiotic a certain period of time prior to an appointment);

receiving input from the patient via the user interface, where the input includes user-specific information ([63], [64], and [75] describe the patient requesting a particular procedure as part of the appointment, where the procedure and other details of a patient’s appointment are construed as specific to that patient. Examiner notes that the broadest reasonable interpretation of “user-specific information” includes information linked or associated with a particular patient),

wherein one of the medical protocols from the plurality of medical protocols which indicates the chronological minimum interval before the date of the future event to begin executing the selected medical protocol is selected (Figure 22, [11], [86], and [88]-[91] describe selecting pre-appointment instructions for scheduled procedures, where the outline of the instructions indicates when they should be communicated to the patient relative to the appointment), such that the chronological minimum interval is determined directly in part from the user-specific information ([11], [12], and [86] describe the outlines for the pre-appointment preparation instructions including when to send the instructions to the patient relative to the scheduled appointment time; [86] and [87] specifically describe the information being specific to the particular procedure, where the interval therefore takes into account the particular procedure selected by the user, i.e. user-specific information);

wherein a chronological interval between the current date and the date of the future event is monitored ([11], [89]-[91] describe the system examining upcoming scheduled procedures and determining which pre-appointment instructions need to be sent at that time), and

issuing, via the display facility, a user start notice for the beginning of the selected medical protocol before the date of the future event, where the user start notice is issued at the chronological minimum interval before the date of the future event ([11], [89]-[91] describe sending the pre-appointment instructions to patients at the designated times prior to the respective appointments via text or email);

but does not expressly disclose:
the patient having a chronic or non-chronic disease;
the plurality of medical protocols for diagnostic or therapeutic purposes being provided in the computer memory of the device;
wherein each of the plurality of medical protocols is a structured measured value acquisition protocol, which indicates a group of cohesive measurement events which are spaced apart chronologically over a measurement period in accordance with a measurement regime, wherein the measurement period extends from a beginning of the medical protocol to an end of the medical protocol,
where the input includes user-specific information which is independent from and exclusive of any information regarding the future event;
the processor of the device selecting the medical protocol from the plurality of medical protocols and the processor of the device monitoring the chronological interval between the current date and the future event.

However, Walling teaches that it was old and well known in the art of patient notification at the time of the invention for a patient to have a chronic or non-chronic disease (p. 1 lines 7-13 describe various chronic diseases that require support and monitoring), to include, as part of a plurality of medical protocols, structured measured value acquisition protocols which indicate a group of cohesive measurement events which are spaced apart chronologically over a measurement period in accordance with a measurement regime, wherein the measurement period extends from a beginning of the medical protocol to an end of the medical protocol (p. 4 lines 17-25 describe a plurality of structured collection procedures, with the structured collection procedures defining a schedule of events each having a performance time, guidance to perform the event, and a request for user biomarker data; p. 7 lines 5-11 similarly describe the structured collection procedures as comprising at least one entry criterion for starting the procedure and a schedule of collection events for collecting biomarker data), to store the plurality of medical protocols in a memory of a user device (p. 15 lines 13-20 and p. 17 lines 21-26 describe storing the collection of structured collection procedures on the collection device or other user device), and to use the processor of the user device to select a medical protocol from the plurality of medical protocols (p. 4 lines 12-20, p. 83 lines 17-24, and p. 87 lines 12-15 describe the user device automatically selecting one of the medical protocols).
Therefore it would have been obvious to one of ordinary skill in the art of patient notification at the time of the invention to modify the system of Shafer to include patients having chronic or non-chronic diseases, to include, as part of the plurality of medical protocols, structured measured value acquisition protocols which indicate a group of cohesive measurement events which are spaced apart chronologically over a measurement period in accordance with a measurement regime, wherein the measurement period extends from a beginning of the medical protocol to an end of the medical protocol, to store the plurality of medical protocols in a memory of a user device, and to use the processor of the user device to select a medical protocol from the plurality of medical protocols as taught by Walling to collect data for medical assessment of the chronic disease and provide it to treating clinicians for diagnostic or optimization decisions (Walling p. 1 lines 26-28 and p. 2 lines 19-25).


Andrews further teaches that it was old and well known in the art of patient notification at the time of the invention to determine a chronological minimum interval prior to a future event directly in part from user-specific information, which is independent from and exclusive of any information regarding the future event, for sending a patient a reminder related to the future event (Figures 2 and 4, [20], [25], [29], [30], and [48] describe determining a time at which to provide an alert to the user that they should start preparing for an appointment by adding an additional lead time needed to perform activities in preparation for the appointment; Figures 5 and 7, [33], [42], [52], and [58] describe a user inputting information about their personal stress factors, i.e. user-specific information, which is then used to calculate the lead time) and monitoring the chronological interval between the current date and the future event using a processor of a user device ([34], [35], [48], [54], and [58] describe a user computing device determining how long before an appointment to notify the user, and monitoring whether that alarm time has been reached).
Therefore it would have been obvious to one of ordinary skill in the art of patient notification at the time of the invention to modify the combination of Shafer and Walling to determine the chronological minimum interval prior to the future event directly in part from the user-specific information, which is independent from and exclusive of any information regarding the future event, for sending the patient the reminder related to the future event and monitoring the chronological interval between the current date and the future event using a processor of a user device as taught by Andrews to adapt the time at which a notification is sent to the patient according to the circumstances of the patient to ensure that the patient has sufficient time to prepare for the appointment (Andrews [25], [29], and [30]).
It would have been further obvious to one of ordinary skill in the art of patient notification at the time of the invention to modify the combination of Shafer and Walling to determine the chronological minimum interval prior to the future event directly in part from the user-specific information, which is independent from and exclusive of any information regarding the future event, for sending the patient the reminder related to the future event and .

Claims 6, 7, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shafer et al (US Patent Application Publication 2010/0179854) in view of Walling et al (WO 2010/072386) and Andrews et al (US Patent Application Publication 2003/0060979) as applied to claim 1 above, and further in view of Liu et al (US Patent Application Publication 2009/0168607).

With regard to claim 6, Shafer/Walling/Andrews teach the device of claim 1. While Shafer discloses issuing a start notice for the beginning of the protocol period (see e.g. [11], [89]-[91]), it does not expressly disclose issuing at least one reminder start notice concerning the beginning of a protocol period after the time for the user start notice and before the date of the future event.
However, Liu teaches that it was old and well known in the art of user scheduling at the time of the invention to issue at least one reminder start notice concerning the beginning of a ([3], [28], [34], [35], and [38] describe issuing multiple reminders after the issuance of a first reminder and before the time of an appointment, such as where the first reminder is for a series of events that must be completed prior to the appointment).
Therefore it would have been obvious to one of ordinary skill in the art of user scheduling at the time of the invention to modify the combination of Shafer, Walling, and Andrews to issue at least one reminder start notice concerning the beginning of a protocol period after the time for the user start notice and before the date of a future event as taught by Liu to provide the user with additional subsequent alarms for an event (Liu [3], [28], [34], [35], and [38]).

With regard to claim 7, Shafer/Walling/Andrews/Liu teach the device of claim 6. Shafer further discloses:
wherein the user start notice or the at least one reminder start notice comprise information concerning a start time for the protocol regime according to the selected medical protocol ([82], [84], [86], and [87] describe the instructions including instructions on timing for various events ).

With regard to claim 16, Shafer/Walling/Andrews/Liu teach the device of claim 6. Shafer does not expressly disclose wherein the at least one reminder start notice comprises information concerning the future event time. 
However, Liu teaches that it was old and well known in the art of user scheduling at the time of the invention for a reminder start notice to comprise information concerning a future event time ([3], [28], [34], [35], and [38]).
(Liu [3], [28], [34], [35], and [38]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM G LULTSCHIK whose telephone number is (571)272-3780.  The examiner can normally be reached on 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gregory Lultschik/Examiner, Art Unit 3626